[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 31, 2008
                              No. 07-10915                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 94-00032-CR-DTKH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSEPH ANTHONY HAYES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 31, 2008)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Joseph Anthony Hayes appeals his sentence of imprisonment for 240 months
imposed after the district court, on remand, reduced Hayes’s original sentence of

imprisonment of 300 months for his drug and possession of weapon crimes. 18

U.S.C. § 3582(c)(2). Hayes argues that his sentence is unreasonable. We affirm.

                                  I. BACKGROUND

         Hayes was convicted in 1995 for conspiracy to possess with intent to

distribute cocaine, 21 U.S.C. § 841(a)(1); possession of firearms in furtherance of

the possession of cocaine, 18 U.S.C. § 924(c); and possession of an unregistered

firearm, 26 U.S.C. § 5861(d). The district court sentenced Hayes to imprisonment

for 300 months for the conspiracy crime, United States Sentencing Guidelines §

2D1.1(b)(1) (Nov. 1987), a concurrent term of 120 months for the unregistered

firearm charge, and a consecutive term of 60 months for the possession of firearms

crime.

         In March 2004, Hayes filed a motion to reduce his sentence. See 18 U.S.C.

§ 3582(c)(2). The district court denied the motion. On appeal, the government

conceded that Amendment 599 applied to Hayes. This Court reversed and

remanded the case with directions to recalculate Hayes’s sentence under the

amended guidelines and determine whether to reduce Hayes’s sentence. United

States v. Hayes, No. 05-12306 (11th Cir. Oct. 31, 2006).

         On remand, the district court ruled that Hayes was entitled to a two-level



                                            2
reduction of his base offense level, which provided a sentencing range between

210 and 262 months of imprisonment. See U.S.S.G. App. C, Amend. 713 (Supp.

May 1, 2008); id. App. C, Amend. 706 (Nov. 2007). The district court considered

arguments from both parties regarding the sentencing factors and sentenced Hayes

to imprisonment for 240 months for the conspiracy crime, a concurrent term of 120

months for the unregistered firearm charge, and a consecutive term of 60 months

for the possession of firearms crime. The court explained that it considered “the

need to reflect the seriousness of the offense and promote respect for the law and

provide just punishment.”

                         II. STANDARD OF REVIEW

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002) (citing United States v. Pelaez, 196 F.3d 1203, 1205

(11th Cir. 1999)). We review the reasonableness of a sentence for an abuse of

discretion. Gall v. United States, 128 S. Ct. 586, 597 (2007).

                                 III. DISCUSSION

      A district court may reduce a sentence when the guideline imprisonment

range is lowered and the court concludes, after considering the factors in section



                                          3
3553(a), that a “reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). This decision requires that

the “district court . . . make two distinct determinations.” United States v. Vautier,

144 F.3d 756, 760 (11th Cir. 1998). The district court must substitute the amended

guideline range and then decide whether to reduce the defendant’s sentence after

considering the sentencing factors of section 3553(a). Id.

      The district court did not err in reducing Hayes’s sentence. The court

applied the new guideline range of 210 to 262 months, considered the factors of

section 3553(a) and the arguments of Hayes, and explained that a sentence within

the guidelines was necessary to accomplish the goals of punishment and

deterrence. See 28 U.S.C. § 3553(a); Gall, 128 S. Ct. at 597. Hayes’s sentence is

reasonable.

                                IV. CONCLUSION

      Hayes’s amended sentence is AFFIRMED.




                                           4